WOLF, J.,
Concurring.
In the instant case, before releasing the jury for deliberations, the trial court stated:
Ladies and gentlemen, we’re going to go ahead in a moment and let y’all go back and start deliberating. You will get the exhibits, you will get a verdict form, and you will take your jury instructions with you.
Now, I think sometimes jurors have questions for me, but the first thing that you should do if you think you have a question is stop and reread those jury instructions, because I really am giving you everything that you need to know to make your decision.
(Emphasis added). This preemptive instruction, especially the underlined language, is problematic. It may have a chilling effect on the exercise of the jury’s power to request clarification, further instructions, or a review of testimony. This language, however, does not rise to the level of fundamental error; therefore, I concur.